Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 3, 2015

                                     No. 04-15-00160-CV

                                   Genesis Tamara ULLOA,
                                           Appellant

                                               v.

                                  Juan Pablo RODRIGUEZ,
                                          Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10118
                                Renee Yanta, Judge Presiding


                                        ORDER
        Appellant Genesis Tamara Ulloa has filed a motion for a sixty-day extension of
time to file her brief. We grant the motion in part and order the brief due July 7, 2015.

          We note that appellee is represented by counsel in this proceeding and     that
appellant has not been serving copies of her pleadings on counsel. We order          that
hereafter appellant must serve Michael McLees, Jr., 8746 Wurzbach Rd., Ste. 207,     San
Antonio, Texas 78240 with copies of all documents appellant files in this court      and
certify she has done so. See TEX. R. APP. P. 9.5.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court